Citation Nr: 1606314	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 12, 2009 for the award of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2010 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO), in Philadelphia, Pennsylvania, which denied the Veteran's claim for an effective date earlier than February 12, 2009, for the grant of service connection for bilateral hearing loss.  He perfected a timely appeal to that decision.  

On August 28, 2015, the Veteran appeared at the Philadelphia RO and testified by way of a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for bilateral hearing loss (Form 21-526) was received at the RO in June 1972; he filed a claim to reopen in December 1979.  

2.  By a rating action in January 1980, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  A notice of disagreement (NOD) to that determination was received in March 1980, and a statement of the case (SOC) with appellate rights was issued in May 1980; however, no substantive appeal was received from the Veteran.  Therefore, that determination became final.  

3.  Received in September 1990 was a statement from the Veteran, indicating that he wished to reopen a claim of entitlement to service connection for bilateral hearing loss.  
 
4.  By letter dated in February 1991, the RO informed the Veteran that his request to reopen a claim for service connection for bilateral hearing loss was denied.  The Veteran was notified of the decision and of his appellate rights; however, he did not appeal that determination.  

5.  In a statement in support of claim (VA Form 21-4138), dated in August 2000, the Veteran sought to reopen his claim of entitlement to service connection for bilateral hearing loss.  

6.  By a rating action in August 2000, the RO denied the Veteran's request to reopen his claim for service connection for bilateral hearing loss.  He was notified in writing of the RO's determination and his appellate rights and did not appeal that decision; as such, it became final.  

7.  The Veteran's request to reopen his claim of entitlement to service connection for bilateral hearing loss (VA Form 21-4138) was received at the RO on February 12, 2009.  

8.  In an April 2009 rating decision, the RO granted service connection for bilateral hearing loss, and assigned a 20 percent rating, effective February 12, 2009, the date of receipt of the Veteran's claim.  

9.  There was no unaddressed informal claim, formal claim, or written intent to file a claim to reopen the issue of service connection for bilateral hearing loss prior to February 12, 2009.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 12, 2009, for the award of service connection for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.160, 3.400(b) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in February 2009 with regard to the underlying service connection claim.  As detailed, the Veteran perfected an appeal as to the effective date assigned.  Entitlement to an earlier effective date is a downstream issue from that of service connection (for which a VCAA letter was duly sent in February 2009), thus another VCAA notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); 38 C.F.R. § 3.159(b) (3) (i).  Even so, a December 2009 letter provided the Veteran with the general criteria for assigning effective dates.  Consequently, the Board finds that the VCAA notice requirements have been met.  

Moreover, because the application of the law is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  There is no need for a medical examination and or opinion for this issue.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  Also, no harmful error under Bryant v. Shinseki, 23 Vet. App. 488 (2010) is shown.  No further development action is required.  


II.  Factual background.

The Veteran served on active duty from November 1970 to May 1972.  His DD Form 214 reflects that the Veteran's military occupational specialty was clerk typist.  The enlistment examination, dated in October 1970, revealed pure tone thresholds of 10, 0, 0, and 0 decibels in the right ear, and 25, 10, 0, and 15 in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  The April 1972 separation examination revealed pure tone thresholds of 10, 15, 15, and 15 decibels in the right ear, and 5, 5, 10, and 20 in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  

The Veteran's initial claim for service connection for hearing loss (VA Form 21-4138) was received in June 1972.  The service treatment records were unavailable.  Thereafter, the Veteran filed a claim to reopen in December 1979.  Submitted in support of the claim were copies of private audiograms dated in July 1970, May 1972 and May 1977.  In July 1970, pure-tone thresholds in the right ear were 15 dB at 1000, 15 dB at 2000, 15 dB at 3000, 20 db at 4000, and 20 dB at 6000; in the left ear, thresholds were 15 dB at 1000, 15 dB at 2000, 15 dB at 3000, 35 dB at 4000, and 35 dB at 6000.  The RO obtained the Veteran's service treatment records. 

By a rating action in January 1980, the RO denied the Veteran's claim of entitlement to service connection for hearing loss.  The denial was based on a finding that the STRs disclosed normal hearing, bilaterally.  By letter dated in February 1980, the Veteran was notified of the above decision, and of his appellate and procedural rights.  A notice of disagreement (NOD) was received in March 1980, and a statement of the case (SOC) with appellate rights was issued in May 1980; however, the Veteran did not submit a substantive appeal.  

Received in September 1990 was a statement from the Veteran, wherein he sought to reopen his claim for service connection for bilateral hearing loss.  The Veteran stated that, at the time of his discharge from service, he was rushed through the physical because it was a hardship discharge.  The Veteran indicated that he did not receive a complete physical or hearing test.  The Veteran related that, after service, he returned to his civilian job and was unable to pass a hearing test because his hearing had gotten so bad.  He stated that he has had hearing tests since then, and that his hearing had worsened.  

By letter dated in February 1991, the Veteran was informed that his claim for service connection for bilateral hearing loss had been denied.  He was notified of his appellate and procedural rights.  He did not appeal that decision within one year of the notification thereof.  

Received in August 2000 was a statement in support of claim (VA Form 21-4138), wherein the Veteran sought to reopen his claim of entitlement to service connection for bilateral hearing loss.  

By a rating action in August 2000, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss.  By letter dated in September 2000, the Veteran was notified of the decision and of his procedural and appellate rights.  He did not appeal that decision within one year of the notification thereof, and it became final.  

The Veteran's request to reopen his claim for service connection for bilateral hearing loss (VA Form 21-4138) was received at the RO on February 12, 2009.  Submitted in support of the claim were copies of private audiograms dated in July 1970, May 1972, May 1977, and February 1985.  The February 1985 audiogram revealed pure tone thresholds of 05, 45, 75, 70, 75, and 65 decibels in the right ear, and 00, 30, 75, 70, 65, and 65 in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels, respectively.  

The Veteran was afforded a VA examination in March 2009.  At that time, he reported noticing hearing loss since 1972.  The Veteran reported being exposed to loud noise levels which included weaponry.  The Veteran also reported the presence of tinnitus beginning in the 1970's after firing his weapons.  He reportedly wore hearing protection when he worked at General motors, prior to and after military service.  It was noted that an audiogram revealed pure-tone thresholds 10 dB at 500, 70 dB at 1000, 75 dB at 2000, 65 dB at 3000, and 75 dB at 4000 for an average of 71 dB in the right ear; in the left ear, thresholds were: 15 dB at 500, 70 dB at 1000, 75 dB at 2000, 65 dB at 3000, and 65 dB at 4000, for an average of 69 dB.  His speech recognition scores for the Maryland CNC word list were 68% of the right ear and 84% of the left ear.  The examiner stated that the audiologic test results reflect that the Veteran now has a moderately severe sensorineural type hearing loss at his left ear and a severe sensorineural type hearing loss at his right ear with a subjective tinnitus.  

The examiner noted that the entrance examination into the military revealed normal hearing threshold at both of his ears.  Separation exam from the military in 1972 indicated normal hearing thresholds at both ears.  The examiner also noted that an audiologic evaluation done at the General Motors plant three days after discharge indicated a high frequency hearing loss at both of his ears at 4,000 and 6,000 Hertz levels.  In 1977, his hearing test at General Motors indicated a greater high frequency hearing loss of 3,000, 4,000 and 6,000 Hz.  A test administered in 2002 at General Motors indicated a significant hearing loss at 2,000, 3,000, 4,000 and 6,000 Hz.  The examiner stated that these records were considered reliable and indicated a high frequency hearing loss at the left ear at the time of entrance into the military and a greater hearing at both of his ears at the time of separation from the military.  Therefore, he concluded that it is at least as likely as not that the Veteran's hearing loss and tinnitus became worse during his military duties and as has been progressive since that time.  

At his personal hearing in August 2015, the Veteran indicated that he never took a physical.  The Veteran maintained that, since he had a hardship discharge, they did not do much; they simply asked him about his hearing and he said it was okay.  The Veteran reported that they did not do a hearing test at discharge.  The Veteran pointed out that he could not pass hearing tests at General Motors, and that was shortly after being discharged from service in 1972.  The Veteran made note of the paperwork from General Motors from 1970 and 1972.  The Veteran indicated that he started at General Motors the same year he started in the military.  He stated that they were all around the same time.  The Veteran indicated that he submitted those documents from General motors to the VA, but their response was the same thing.  He maintained that it was the same document with the same information that they used to eventually grant service connection for hearing loss.  

Submitted at the hearing were duplicates of private audiogram results dated in May 1972 and May 1977.  


III.  Legal Analysis.

The Veteran and his representative contend, in essence, that an effective date earlier than February 12, 2009, for the grant of service connection for bilateral hearing loss, is warranted in this case.  The Veteran asserts that his grant of service connection for bilateral hearing loss should be awarded from the date of his initial claim for service connection for hearing loss in June 1972, as he had the disorder since his active service.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b) (2)(i).  

If a decision by the RO goes unappealed, it is final. 38 U.S.C.A. § 7105 (West 2014).  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 (2014).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  Exceptions to the above include where compensation is awarded or increased pursuant to any Act or administrative issue.  In those cases, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue. In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2014).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the Veteran's initial claim and claim to reopen a claim for service connection for bilateral hearing loss were received in June 1972 and December 1979, and his claim was denied by the RO in January 1980.  The Veteran filed an NOD in March 1980, and an SOC with appellate rights was issued in May 1980; however, no substantive appeal was received from the Veteran.  Therefore, that decision became final.  He next sought to have the claim for service connection for hearing loss reopened by filing a claim in September 1990; his claim was denied by the RO in February 1991.  The Veteran was notified of the denial of his claim and his appellate rights, but he did not appeal and that decision became final.  He again sought to reopen his claim for service connection for bilateral hearing loss in August 2000; in August 2000, the RO confirmed and continued the denial of service connection for bilateral hearing loss.  It was determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  The Veteran was notified in writing of the denial, but did not appeal, and the decision became final.  

After a thorough review of the record, the Board finds that, following the August 2000 rating decision, a claim to reopen the previously denied claim for bilateral hearing loss was not received prior to February 12, 2009; and, after reviewing additional evidence, the RO granted service connection for bilateral hearing loss, effective from February 12, 2009, the date of receipt of the reopened claim for bilateral hearing loss.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (noting that "a claim must be filed in order for any type of benefit to be paid"). Under analysis as a reopened claim, the earliest effective date that can be granted for the grant of service connection for bilateral hearing loss is the date of receipt of the Veteran's claim.  Therefore an effective date earlier than February 12, 2009 may not be assigned.  

Accordingly, the Veteran has been awarded the earliest effective date provided by law.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the Veteran's claim for an earlier effective date prior to February 12, 2009, for the grant of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date prior to February 12, 2009, for the grant of service connection for bilateral hearing loss, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


